DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 and 11-14, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/21/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-4, 6-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the intermediate doped layer comprises a light emitting host material and an electron blocking material, and the light emitting host material in the intermediate doped layer is the same as the light emitting host material in the light emitting layer; the light emitting host material comprises at least one of 4,4-N,N-dicarbazole biphenyl, 9,10- dinaphthylanthracene, 4,4',4"-N,N',N"-tris(3-phenylcarbazole)aniline, 3,5-N,N'-dicarbazole benzene, or 4,4'-N,N'-dicarbazole-2,2' -dimethylbiphenyl; and the electron blocking material comprises at least one of 4,4'-cyclohexylbis[N,N-bis(4- methylphenyl)aniline] or 4,4',4"-tris(carbazol-9-yl)triphenylamine.”, with combination of remaining features, as recited in claim 1.

Li et al (US 2017/0301871 A1) discloses OLED 100 includes substrate 102, anode 104, hole injection layer (HIL) 106, hole transporting layer (HTL) 108, electron blocking layer (EBL) 110, emissive material layer (EML) 112, hole blocking layer (HBL) 114, electron transporting layer (ETL) 116, hole injection layer (HIL) 118, cathode 120. Anode 104 is typically a transparent material, such as indium tin oxide (ITO). HIL 106 may include any suitable hole injecting material known in the art. The hole transporting material in HTL 108 may include any suitable hole-transporter known in the art. EBL 110 includes an electron blocking material as described herein, and may be doped or undoped. EML 112 typically includes an emitter and a host. The host may be any suitable host material known in the art. The emission color of an OLED is determined by the emission energy (optical energy gap) of the emissive material in EML 112, which can be tuned by tuning the electronic structure of the emitting compounds, the host material, or both (Fig [1], Para [0025]).

However, Li fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-4, 6-9 and 11-14 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898